Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 5, 2007, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was unable to file a valid original claim for benefits pursuant to Labor Law § 527.
In June 2006, after his job with the employer ended, claimant applied for unemployment insurance benefits which he received until July 2007. Claimant earned $11,664.73 during the second quarter of 2006 while working for the employer, but did not have any earnings thereafter. On July 2, 2007, claimant filed another claim for benefits, but it was denied on the ground that he did not have sufficient earnings in a covered base period of employment to file a valid original claim. The Unemployment Insurance Appeal Board found claimant ineligible to receive benefits on this basis and claimant now appeals.
Inasmuch as the record reveals that claimant did not have *479sufficient earnings in either his base period or alternate base period to file a valid original claim pursuant to Labor Law § 527, substantial evidence supports the Board’s decision (see Matter of Nieblas [Commissioner of Labor], 21 AD3d 1193, 1194 [2005]). With respect to his basic base period, which covered the period April 1, 2006 to March 31, 2007, claimant had earnings of only $11,664.73 confined to one calendar quarter. Clearly, he did not have earnings “during at least two calendar quarters of the base period, with remuneration of one and one-half times the high calendar quarter earnings within the base period” as required by the statute (Labor Law § 527 [1] [d]). With respect to his alternate base period, which covered the period July 1, 2006 through June 30, 2007, claimant did not have any earnings during any of these calendar quarters and, thus, he also failed to satisfy this statutory requirement (see Labor Law § 527 [2] [a]). Claimant’s belated contention in his appeal to the Board that he had earnings of over $1,600 in the second quarter of 2007 is contrary to his hearing testimony and unpersuasive.
Mercure, J.P., Carpinello, Lahtinen, Kane and Kavanagh, JJ., concur. Ordered that the decision is affirmed, without costs.